DETAILED ACTION
	The following is a response to the amendment filed 10/11/2022 which has been entered.
Response to Amendment
	Claims 1, 5, 6, 12 and 17-20 are pending in the application.  All other claims have been cancelled.
	-The drawing objection has been withdrawn due to applicant submitting a replacement drawing which has been approved.
	-The specification objection has been withdrawn due to applicant amending the abstract accordingly.
	-The claim objection has been withdrawn due to applicant cancelling claims 2, 13 and 14.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1 and 12 with limitations not disclosed by the prior art of record used in the rejections.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second freewheeling hub connected to rack gear and the third freewheeling hub attached to alternator shaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
-In claim 1, line 13, “to” should be inserted between “attached” and “said” to correct grammar.  
-In claim 12, line 6, “connected” should be deleted to correct grammar.
-In claim 12, line 13, a comma “,” should be inserted between “hub” and “said” to correct grammar.
-In claims 5 and 6, just need clarification that a strikethrough of claim 4 has been done to indicate deletion of claim (it seems to be a strikethrough, but can’t recongnize).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 12 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Claims 1 and 12 recite a second freewheeling hub attached to a rack gear and a third freewheeling hub attached to alternator shaft. Although [0007] and [00024] describes that multiple activation systems can be used, the second and third freewheeling hubs as recited (along with their operations) doesn’t seem to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1 and 12 recite a second freewheeling hub attached to a rack gear and a third freewheeling hub attached to alternator shaft. Although [0007] and [00024] describes that multiple activation systems can be used, the second and third freewheeling hubs as recited (along with their operations) doesn’t seem to be described in the specification for scope of coverage of invention to be determined.
-Claim 1 recites the limitation “a rack gear” in line 10. It is unclear as to if this is the same “a rack gear” as introduced (recited) in line 3, please clarify.
-Claims 5 and 6 recites different types of freewheel hubs, however, based on the introduction of the second and third freewheeling hubs in claim 1, it is unclear as to if the different types of hubs (ratchet gear or clutch) pertain to the second and third hubs as well, please clarify.
-Claim 12 recites the limitation “a rack gear” in line 11. It is unclear as to if this is the same “a rack gear” as introduced (recited) in line 3, please clarify.
-Claim 12 recites the limitation “a shaft of alternator” in last line. It is unclear as to if this is the same “a shaft of an alternator” as introduced (recited) in line 5, please clarify.
-Claims 17, 18 and 20 recites different types of freewheel hubs, however, based on the introduction of the second and third freewheeling hubs in claim 12, it is unclear as to if the different types of hubs (ratchet gear or clutch) pertain to the second and third hubs as well, please clarify.

Allowable Subject Matter
Claims 1, 5, 6, 12 and 17-20 are allowed via prior art purposes only.
	Based on the 112(a) rejection, indication of allowable subject matter will not be made at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        November 19, 2022